Per curiam.
The Court having reviewed the Notice of Compliance with Conditions submitted by the Office of the General Counsel of the State Bar of Georgia, and it appearing that Michelle Ann Hickerson has complied with all of the conditions for reinstatement following her suspension by this Court, see In the Matter of Hickerson, 299 Ga. 857 (792 SE2d 321) (2016), it is hereby ordered that Michelle Ann Hickerson be reinstated to the practice of law in the State of Georgia.

Reinstated.


All the Justices concur.